DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, encompassing claims 27-47, in the reply filed on 5/20/2022 is acknowledged.  Accordingly, claim 48 is hereby withdrawn.

Claim Objections
Claims 37 and 43 are objected to because of the following informalities:  
Claim 37, line 1 recites “the support is are”, which appears to contain a typographical error.  Appropriate correction is required.
Claim 43 lines 1 recites “A speed bump section for use in a modular speed bump section” (emphasis added by Examiner).  Did Applicant intend “a speed bump section for use in a modular speed bump”?


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 40 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 40 recites “wherein the one or more projections define one or more additional channels”.  This limitation as written is confusing because the one or more channels that was introduced in claim 27 is on the speed bump sections, not on the projections.  The projections cannot have “additional” channels if they didn’t already have channels.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 27-38 and 41-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luis, FR 2571395.
Regarding claim 27, Luis teaches a modular speed bump comprising:
a plurality of speed bump sections (Figures 1 and 2) each comprising one or more apertures or channels running at least partially along a length of the speed bump section (Figure 3); and 
a support (body of O; Figure 3) to which the plurality of speed bump sections are attachable, the support comprising one or more projections (legs of O; Figure 3) receivable within the one or more apertures or channels of the plurality of speed bump sections.
Regarding claim 28, Luis discloses that the one or more apertures or channels are elongate apertures or channels Figure 3).
Regarding claim 29, Luis discloses that the one or more apertures or channels are provided in a surface (lower surface) in each of the speed bump sections (Figure 3).
Regarding claim 30, Luis discloses that the one or more apertures or channels are provided in a lower surface of each of the speed bump sections (Figure 3).
Regarding claim 31, Luis discloses that the one or more apertures or channels extend substantially perpendicularly into a surface of each of the speed bump sections (Figure 3).
Regarding claim 32, Luis discloses that the one or more apertures or channels are configured to receive the support (Figure 3 and lines 92-100 of page 3 of English translation).
Regarding claim 33, Luis discloses that a cross-sectional profile of the one or more apertures corresponds to a cross-sectional profile of at least a part of the support (O; Figure 3).
Regarding claim 34, Luis discloses that the one or more apertures or channels are substantially U-shaped (Figure 3).
Regarding claim 35, Luis discloses that the one or more apertures or channels are configured to retain the support (Figure 3).
Regarding claim 36, Luis discloses that the support is an elongate support (metal profile O guides the speed bump sections in installation; lines 25-27 of page 1 and lines 92-95 of page 3 of English translation).
Regarding claim 37, Luis discloses that the support is substantially planar (Figure 3).
Regarding claim 38, Luis discloses that the one or more protrusions (legs of support O) correspond in shape to the one or more apertures or channels.
Regarding claim 41, Luis discloses that the support is releasably securable to the speed bump sections; the limitation following “optionally” is not required of the claim.
Regarding claim 42, Luis discloses that the one or more apertures or channels of each speed bump section are configured to align with the one or more apertures or channels of adjacent speed bump sections in use (the one or more apertures or channels are for receiving the support which is a guide for aligning; lines 25-27 of page 1, lines 70-72 of page 2, and lines 92-95 of page 3 of English translation).
Claims 43-44 and 46-47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho, KR20130004704.
Regarding claim 43, Cho teaches a speed bump section (10) for use in a modular speed bump section, the speed bump section comprising: one or more L-shaped apertures or channels (123; Figure 2) running at least partially along a length of the speed bump section; 
wherein the one or more apertures or channels are provided in a lower surface of the speed bump section (Figures 1 and 2); and 
wherein the one or more apertures or channels are configured to receive a corresponding L-shaped projection (23) of a support (20).
Regarding claim 44, Cho discloses that the one or more apertures or channels are elongate apertures or channels (Figures 1 and 2).
Regarding claim 46, Cho discloses that the one or more apertures or channels are configured to retain the support (Figure 1).
Regarding claim 47, Cho discloses that the one ore more apertures or channels extend substantially perpendicularly into the lower surface of the speed bump section (Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Luis as applied above, alone.
Regarding claim 41, Luis discloses that the support is releasably securable to the speed bump sections by bolting (lines 70-72 of page 2 of English translation).  While Luis fails to explicitly disclose a nut, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a nut to lock the bolt in place, since nuts are commonly used with bolts to help secure things in place.
Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Luis, FR 2571395 in view of Cho, KR 20130004704.
Regarding claim 39, while Luis fails to disclose that the one or more projections are substantially L-shaped, Cho teaches a speed bump with a support (20) having projections (23; Figure 2) which are substantially L-shaped.  It would have been obvious to one of ordinary skill in the art to modify Luis’s one or more projections to have a substantially L-shape and have corresponding apertures or channels in the speed bump sections that match in view of Cho’s disclosure if it was desired to minimize wiggling between the speed bump sections and the support.
Regarding claim 40, see 112(b) rejection above.  While Luis fails to disclose that the one or more projections define one or more additional channels, Cho teaches a speed bump with a support (20) having projections (23; Figure 2), the projections defining one or more additional channels.  It would have been obvious to one of ordinary skill in the art to modify Luis’s one or more projections to define one or more additional channels and have corresponding apertures or channels in the speed bump sections that match in view of Cho’s disclosure if it was desired to minimize wiggling between the speed bump sections and the support.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied above, alone.
Regarding claim 45, while Cho fails to disclose that the one or more apertures or channels are configures to slidably engage with the support, given the multiple protrusions of the support, one of ordinary skill in the art before the effective filing date of the claimed invention could easily envision slidably engaging the support with the one or more apertures or channels in order to place the support with protrusions into the one or more apertures of channels as shown in Cho’s Figure 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.  KR 20130120756 is cited for teaching a speed bump having one or more channels and a support with protrusions received in the one or more channels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671